 

Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE PDL COMMUNITY BANCORP
2018 LONG-TERM INCENTIVE PLAN

 

Name of Grantee:

No. of Restricted Stock Units:

Grant Date:

Pursuant to the PDL Community Bancorp 2018 Long-Term Incentive Plan as amended
through the date hereof (the “Plan”), PDL Community Bancorp (the “Company”)
hereby grants to the Grantee named above the number of Restricted Stock  Units
indicated above (the “Award”).  Each Restricted Stock Unit represents an
unfunded, unsecured right to receive one share of Common Stock, par value $0.01
per share (the “Stock”) of the Company specified above, subject to the
restrictions and conditions set forth herein and in the Plan.  The Company
acknowledges the receipt from the Grantee of consideration with respect to the
par value of the Stock in the form of cash, past or future services rendered to
the Company by the Grantee or such other form of consideration as is acceptable
to the Committee.

1.Substitution.  The Company reserves the right at any time prior to the vesting
of a Restricted Stock Unit granted hereunder to substitute therefor an
equivalent number of Restricted Shares under the Plan.  Any such substituted
Restricted Shares shall be subject to the same vesting requirements as the
Restricted Stock Units they replaced.  Any such Restricted Shares awarded
hereunder shall be issued and held by the Company’s transfer agent in book entry
form, and the Grantee’s name shall be entered as the shareholder of record on
the books of the Company.  Thereupon, the Grantee shall have all the rights of a
shareholder with respect to such Restricted Shares, including voting and
dividend rights, subject, however, to the restrictions and conditions specified
in Paragraph 2 below.  The Grantee shall (i) sign and deliver to the Company a
copy of this Award Agreement and (ii) deliver to the Company a stock power
endorsed in blank.

2.Restrictions and Conditions.

(a)Any book entries for Restricted Shares substituted pursuant to Paragraph 1
above shall bear an appropriate legend, as determined by the Committee in its
sole discretion, to the effect that such shares are subject to restrictions as
set forth herein and in the Plan.

(b) Except as otherwise permitted by the Plan, Restricted Stock Units granted
hereunder (and Restricted Shares substituted pursuant to Paragraph 1) may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of by
the Grantee.

1

 

--------------------------------------------------------------------------------

 

(c) If the Grantee ceases to be a Non-Employee Director for any reason other
than death prior to vesting of any Restricted Stock Units (or Restricted Shares
substituted pursuant to Paragraph 1), all Restricted Stock Units granted
hereunder (and any Restricted Shares substituted pursuant to Paragraph 1) shall
immediately and automatically be forfeited.  If the Grantee ceases to be a
Non-Employee Director on account of death, all Restricted Stock Units (and
Restricted Shares substituted pursuant to paragraph 1) granted herein shall be
immediately vested.

3.Vesting.  The Restricted Stock Units granted hereunder shall vest (and in the
case of Restricted Shares substituted pursuant to Paragraph 1 above restrictions
and conditions in Paragraph 2 of this Agreement shall lapse) on the Vesting Date
or Dates specified in the following schedule so long as the Grantee remains a
Non-Employee Director on such Dates.  If a series of Vesting Dates is specified,
then the restrictions and conditions in Paragraph 2 shall lapse only with
respect to the number of Restricted Stock Units (or Restricted Shares) specified
as vested on such date.

Incremental Number of
Restricted Stock Units (or Restricted Shares) Vested

Vesting Date

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

_____________ (___%)

____________

As soon as practicable (and in no case more than 30 days) after Restricted Stock
Units become vested, the Company will pay the vested Restricted Stock Units by
delivering to Grantee a number of shares of Stock equal to the number of
Restricted Stock Units that vested.

4.Rights as Stockholder; Dividend Equivalents. The Participant or a permitted
transferee in accordance with the Plan shall have no rights as a stockholder
with respect to any shares of Stock underlying a Restricted Stock Unit
(including rights with respect to voting or to receive dividend or Dividend
Equivalent Rights) unless and until the Grantee shall have become the holder of
record or the beneficial owner of the shares of Stock pursuant to Paragraph 3
above, and no adjustment shall be made for dividend or distributions or other
rights in respect of such shares for which the record date is prior to the date
upon which the Participant shall become the holder of record or the beneficial
owner thereof.

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan.  Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

2

 

--------------------------------------------------------------------------------

 

6.Transferability.  Except as otherwise permitted by the Plan, this Agreement is
personal to the Grantee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.

7.No Obligation to Continue as a Non-Employee Director.  Neither the Plan nor
this Award Agreement confers upon the Grantee any rights with respect to
continuance as a Non-Employee Director.

8.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

9.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate.  The Grantee shall have access to, and the right
to change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

11.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

 

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

PDL COMMUNITY BANCORP

By:

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

Dated:

Grantee’s Signature

 

Grantee’s name and address:

 

 

4

 